Citation Nr: 1724506	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  08-25 574	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for pilonidal cyst on an extraschedular basis.

2.  Entitlement to an initial compensable rating for bilateral pes planus on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1986 to July 2006.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a March 2009 hearing before a Decision Review Officer; a transcript of that hearing is associated with the claims file.

In an August 2015 decision, the Board denied the issue of entitlement to service connection for left ventricular hypertrophy and the issues of entitlement to initial compensable ratings for pilonidal cyst and bilateral pes planus.  The Veteran subsequently appealed to the U.S. Court of Appeals for Veterans Claims (Court).

Pursuant to a July 2016 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the Board's August 2015 decision that denied entitlement to initial compensable ratings for pilonidal cyst and bilateral pes planus on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2016).  Thus, the only issues presently before the Board are entitlement to initial compensable ratings for pilonidal cyst and bilateral pes planus on an extraschedular basis.


FINDINGS OF FACT

1.  The disability level and symptomatology of pes planus are contemplated by the VA Rating Schedule; there is no associated marked interference with employment or frequent periods of hospitalization. 


2.  The disability level and symptomatology of pilonidal cyst are contemplated by the VA Rating Schedule; there is no associated marked interference with employment or frequent periods of hospitalization.

3.  The collective impact of the Veteran's coccyxodynia, lumbosacral strain, and pes planus is not contemplated by the VA Rating Schedule; the collective impact does not have marked interference with employment or lead to frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for pilonidal cyst on an extraschedular basis.  38 C.F.R. § 3.321(b).

2.  The criteria are not met for a compensable rating for bilateral pes planus on an extraschedular basis.  38 C.F.R. § 3.321(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the July 2016 Order, the Court vacated and remanded the portion of the Board's August 2015 decision that denied entitlement to initial compensable ratings for pilonidal cyst and bilateral pes planus on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  Ordinarily, the VA Rating Schedule applies to claimed disabilities unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted where the case presents "such an exceptional or unusual disability picture" - considering related factors such as "marked interference with employment or frequent periods of hospitalization" - that application of the regular schedular standards is impractical.  See 38 C.F.R. § 3.321 (b)(1).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular rating when the issue is raised by the claimant or reasonably raised by the evidence of record.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).  

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," generally described as marked interference with employment or frequent periods of hospitalization.  "Essentially, the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms." Yancy, 27 Vet. App. at 494.

Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture demonstrates factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  The test's three-step analysis is performed not only for the claimed disabilities individually but also for the "collective impact" of all the Veteran's service-connected disabilities, where the issue is raised by the claimant or reasonably raised by the evidence of record.  Id. at 494-96.  

With respect to the first prong of Thun and the individual disabilities of pes planus and pilonidal cyst, the evidence does not show an exceptional disability picture that renders the available schedular evaluations for the service-connected disability inadequate.  A comparison between the level of severity and symptomatology of the Veteran's pes planus found in the Rating Schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. Pes planus is rated under DC 5276, providing a noncompensable rating for mild pes planus, with symptoms relieved by built-in shoe or arch support.  Higher ratings are listed by increasing severity, with moderate pes planus warranting a 10 percent rating and demonstrating weight-bearing line over or medial to the great toe, inward bowling of the tendo achillis, and pain on manipulation and use of the feet.  Severe pes planus - a 20 or 30 percent rating - shows objective evidence of marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities.  Pronounced pes planus warrants a 30 or 50 percent rating and demonstrates marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and no improvement with orthopedic shoes or appliances. 

At an October 2006 VA examination, the Veteran reported arch pain when standing, running, or engaging in similar activities.  There was no reported pain at rest or any weakness, stiffness, swelling, heat, redness, fatigability, or lack of endurance.  No assistive devices were needed, nor did the Veteran use corrective shoes, inserts, or braces.  A physical examination showed flattened arches with standing.  At a March 2009 hearing before a Decision Review Officer, the Veteran testified that he would develop calluses as a result of his pes planus and that he would have to scrape them off.  He also described weakness and tiredness after standing and having to use special shoes.  

In a February 2012 VA examination, the Veteran denied pain on the use of his feet.  There was also no pain on manipulation of the feet, no indicated use of orthotics, no extreme tenderness on the plantar surface, and no objective evidence of marked deformity of the feet or marked pronation of the feet.  The weight bearing line did not fall over or medial to the great toe.  A March 2017 VA treatment record noted that the Veteran's shoe inserts had not been recently replaced and that his pes planus was starting to cause pain in his bilateral lower extremities.  Thus, the Veteran's disability and its manifestations are specifically considered in the rating criteria and there is no lay or medical evidence of symptoms or consequent impairment owing to the Veteran's pes planus that are unusual or different from that contemplated by the schedular rating criteria.

Likewise, the analysis of the level of severity and symptomatology of the Veteran's pilonidal cyst, rated by analogy as benign skin neoplasm (7899-7819), reasonably  describes the Veteran's disability level and symptomatology.  DC 7819 provides that a disability is to be rated as disfigurement of the head, face, or neck under DC 7800, as scars under DCs 7801 through 7805, or by impairment of function. 38 C.F.R. § 4.118.  The Veteran testified at a March 2009 hearing that his cyst caused functional impairment, was recurring, and had to be drained.  He acknowledged that he had never seen a professional while the cyst had reoccurred, and the Board finds no records of treatment for the cyst after separation from service.  

October 2006 and February 2012 VA examinations for pilonidal cyst noted that the cyst had resolved and described a well-healed, asymptomatic 4-inch linear scar that was not painful, did not adhere to underlying tissue, was not elevated or depressed on palpation, and had no areas of induration or inflexibility.  The scar also did not cause limitation of motion.  Considering these facts, the noncompensable rating under 7899-7819 is reasonable and appropriate: the disability and its manifestations are rated by analogy to a related DC.  The manifestations of the disability are considered in the DCs referenced in DC 7819 and do not represent an exceptional or unusual disability picture such that the schedular criteria are inadequate to describe the severity and symptoms of the disability. 

In addition, the second element of the Thun test is not met for these disabilities considered alone.  The record does not indicate marked interference with employment or frequent periods of hospitalization associated with either pes planus or pilonidal cyst.  The Veteran reported foot pain throughout the claims period, with complaints of pain radiating up into his lower extremities in March 2017.  This has not appeared to interfere with employment or other activities, however.  The Veteran played and coached basketball as reported in January 2008, January 2009, and  September 2010 treatment records.  A May 2010 medical self report from the Veteran stated that he did not engage in sport or leisure activities, but a September 2010 treatment record stated the Veteran was going to the gym, though he had a decreased ability to complete a full workout.  

Moreover, the Veteran was a full-time student for years, first studying nursing, then teaching, then general liberal arts.  In June 2015 the Veteran began working in a call center, where he sits for long periods.  The Veteran indicated that he has increased pain because of the sitting, but this was not associated with his pes planus or pilonidal cyst.  Similarly, the record does not document hospitalizations for either pes planus or pilonidal cyst. The Veteran testified in March 2009 that he had not sought treatment for his pilonidal cyst, while treatment records for pes planus are limited to referrals and fittings for shoe inserts.  Accordingly, the Board finds referral for extraschedular consideration is not warranted for pes planus or pilonidal cyst, as neither the first nor second element of the Thun analysis have been met.  

Turning to the collective-impact analysis, the Board finds that the record indicates one area in which the Rating Schedule is inadequate due to the collective impact of the Veteran's disabilities. Beyond the disabilities at issue today, the Veteran is service connected for posttraumatic stress disorder with major depressive disorder, tension headaches, left shoulder rotator cuff calcific tendinopathy, left upper extremity radiculopathy, right shoulder strain, cervical spine strain, lumbosacral strain, coccyxodynia, right-ear tender scar, pseudofolliculitis barbae, keratosis pilaris, and residual scar of right ear cyst.  

The record indicates that there is a collective impact of the coccyxodynia, lumbosacral strain, and pes planus.  As outlined in the July 2016 JMPR, these disabilities collectively affect the Veteran's ability to sit and stand for long periods.  These effects are documented in a December 2006 VAMC treatment record, May 2010 medical self report, and February 2015 VAMC treatment note, among others.  This creates a situation outside what is contemplated by the Rating Schedule.  Thus, the first element of the Thun test is met as regards the collective impact of the Veteran's disabilities. 

Moving on to the second element of the Thun test, however, the Board finds that this element is not met.  The record does not indicate marked interference with employment or frequent periods of hospitalization associated with the Veteran's conditions, particularly the combined issue with sitting and standing.  As noted above, the claims file indicates that the Veteran has issues sitting for long periods of time; he indicated at the March 2009 hearing that he could only sit for "maybe an hour straight" on an airplane.  He also indicated in a February 2015 VAMC record that he could only sit for 10 minutes but then qualified that comment by saying he could adjust his position to allow him to continue sitting.  The Veteran indicated at a December 2015 VAMC appointment that his tailbone pain and low back pain was worse when sitting all day or driving.  He reported that the pain improved with medication and lying in bed.  The Veteran also used tools such as a donut to sit on while driving and a lumbar roll for his back, as documented in December 2014 and December 2015.  

With regard to standing, the record indicates that the Veteran had no functional limitations on standing or walking in October 2006.  As noted above, the Veteran played and coached basketball through at least 2010.  Later records (such as the February 2015 VAMC treatment note) indicated that the Veteran could only stand for around 10 minutes.  Considered as a whole, the record indicates that the Veteran can work in a sedentary position if given breaks to stand or change his position.

This is supported by the record, which shows that the Veteran was a successful full-time student (per October 2007 VAMC record noting "straight As in school" and a May 2015 VA examination reporting an "OK" GPA).  Furthermore, the record indicates that the Veteran has worked since June 2015 in a call center where he sits for long periods of time.  The record is mixed with regard to the level of effects of long-term sitting at the Veteran's job, with an October 2015 VA examination stating that the Veteran's work is not affected by discomfort "as it comes and goes" and a December 2015 VAMC record noting that the Veteran's pain "worsens when sitting all day at work or driving."  The Board finds the level is not such that it qualifies as a marked interference with employment, however, because the Veteran has maintained this position despite pain symptoms.  

Moreover, May 2010, November 2013, and October 2014 examinations indicated that the Veteran was independent in his activities of daily living for the majority of the claims period.  There is also no evidence in the record of frequent hospitalizations related to the Veteran's service-connected disabilities. Accordingly, there is no basis for referring this case for extra-schedular consideration for the service-connected pes planus and pilonidal cyst, even considering the collective impact of the Veteran's disabilities as contemplated in Yancy.  


Duties to Notify and Assist

VA met its statutory and regulatory duty to notify in a September 2006 letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. §§ 3.159(b).  

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  The AOJ obtained service and VA treatment records as well as private treatment records.  Additionally, VA afforded the Veteran multiple relevant examinations and opinions.  The resulting reports described the Veteran's claimed conditions, considered the relevant history, and contained an adequate rationale for the conclusions reached.  

Also, with regard to the issues decided in the instant document, the Board finds that there has been substantial compliance with the directives of the December 2016 Board remand as the AOJ considered the issue of whether referral for extraschedular evaluation was necessary and readjudicated the claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 



ORDER

Entitlement to an initial compensable rating for pilonidal cyst on an extraschedular basis is denied.

Entitlement to an initial compensable rating for bilateral pes planus on an extraschedular basis is denied.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


